     Case 2:17-cv-02761-VBF-JC Document 32 Filed 08/28/20 Page 1 of 1 Page ID #:4562



 1                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13
14     PASQUAL CAMPOS,                       ) Case No. 2:17-cv-02761-VBF-JC
                                             )
15
                            Petitioner,      ) JUDGMENT
16                                           )
17                   v.                      )
                                             )
18     W.L. MONTGOMERY,                      )
19                                           )
20                      Respondent.          )
      ______________________________
21
22
            Final judgment is hereby entered in favor of the respondent and against
23
24 petitioner Pasqual Campos. IT IS SO ADJUDGED.
25
26
27 Dated: August 28, 2020                  ________________________________
28                                          Hon. VALERIE BAKER FAIRBANK
                                             Senior United States District Judge
